DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claim 1 is pending and is under consideration for patentability under 37 CFR 1.104.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on the combination of reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The objection to the drawings is withdrawn in view of the amendment to Claim 1 removing the term “port” from the claim.
The rejection of claim 1 under 35 USC 112(b) is maintained in part and withdrawn in part. Those rejections not found below are withdrawn in view of the claim amendments and in keeping with the agreement reached during the interview held on 24 January 2022.  Regarding the inferentially claimed terms “light source;” “joystick;” “display device;” “suction device;” “water pump;” “air pump;” “operative instrument;” and “therapeutic fluids” which applicant submits are intended to be part of the claimed invention, examiner notes during the 24 January 2022, interview examiner explained 
A new rejection necessitated by amendment of claim 1 under 35 USC 112(b) is found below.

Claim Interpretation
Claim 1 recites “a joystick” - rejected below under 35 USC 112(b) - which is interpreted as an endoscope handle for the purposes of examination herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 
Claim 1 inferentially claims a light source and also inferentially claims a joystick, rendering the claim indefinite since it is unclear if the light source and/or the joystick are considered part of the claimed invention or not.  For the purposes of examination, both the light source and the joystick are not considered part of the claimed invention.  Appropriate correction clarifying the scope of the claim as to the inferentially claimed elements is required.
Claim 1 inferentially claims a display device, rendering the claim indefinite since it is unclear if the display device is considered part of the claimed invention or not.  For the purposes of examination, the display device is not considered part of the claimed invention.  Appropriate correction clarifying the scope of the claim as to the inferentially claimed element is required.
Similarly, Claim 1 also inferentially claims “a suction device” “a water pump” “an air pump” “an operative instrument” and “therapeutic fluids” rendering the claim indefinite since it is unclear if the elements are considered part of the claimed invention or not.  For the purposes of examination, the elements are not considered part of the claimed invention.  Appropriate correction clarifying the scope of the claim as to the inferentially claimed elements is required.
Claim 1 recites “the one or more channels” which should now be recited as “the plurality of channels” in keeping with the claim amendments since there is no longer antecedent basis for “one or more channels.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adair (US PAT NO. 5,489,256; hereinafter “Adair”) in view of Soetermans (US PG PUB 2008/0249357; hereinafter “Soetermans”).
As to Claim 1, Adair discloses an endoscope device, comprising:
an optical tube (e.g., endoscope E, Figs. 1-4, col. 6, ll. 61-62) including a proximal end connectable to a light source (e.g., Fig. 4, light, col. 6, ll. 15-18, light from a remote source, col. 2, ll. 20-23) via a joystick (e.g., steering mechanism, col. 6, ll. 45-52, col. 7, ll. 35-52) and a distal end insertable into an internal organ of a subject via a cavity (e.g., col. 3, ll. 44-50), the optical tube configured to be a closed tube (e.g., transparent window 10, Fig. 1, col. 5, ll. 64 – 67; sterilizable and/or "fluid immersable" endoscope, col. 1, ll. 10-11) and includes at least one light-transmitting element for transmitting light from the proximal end to the distal end (e.g., fibers 20, col. 6, ll. 14-17), wherein a portion of a peripheral surface of the optical tube is configured with a first profile along a longitudinal direction (e.g., 38, Fig. 2, col. 6, ll. 41 – 45), the first profile configured to be an profile extending outwardly from an axis of the optical tube (e.g., 38, Fig. 2, 3, col. 6, ll. 41-50);
at least one guide lens configured at the distal end of the optical tube and located adjacent to the light-transmitting element (e.g., lens system 12, Fig. 1, col. 6, ll. 1 -3);
an image sensor positioned to the distal end of the optical tube and communicably coupled to a display device (e.g., CCD chip 14, col. 6, ll. 3-6), the image sensor configured to transmit images of the internal organ of the subject to the display device in real time (e.g., col. 2, ll. 15-21 and col. 7, ll. 35-44, Fig. 6); and 
a disposable flexible tube connectable to the optical tube and at least partially insertable into the internal organ along with the optical tube (e.g., S , Figs. 1-4, col. 5, ll. 61-64);
wherein the joystick comprises a plurality of control knobs (e.g., 74, 94, 100) configured to control operations of the optical tube and the disposable flexible tube (col. 7, ll. 30-34; 45-52);
wherein a portion of an outer surface of the disposable flexible tube is configured with a second profile, complementary to the first profile and adapted to engage with the first profile, for coupling the disposable flexible tube with the optical tube (e.g., Fig. 2, 3, col. 6, ll. 41-50), 
wherein (e.g., Fig. 2, 3, col. 6, ll. 41-50), the disposable flexible tube includes a plurality of channels for administering a medical treatment to the subject (e.g., Fig. 1-3, col. 6, ll. 24-33), the plurality of channels includes:
(e.g., 24, suction, col. 6 , ll. 27-29, Examiner notes the channel is not claimed as connected to a suction device, nor is a suction device positively recited or required by the claim, and the limitation of collecting fluid is intended use; nonetheless the limitation is found in Adair), 
a water insufflation channel connectable to a water container for supplying water to the distal end, the water insufflation channel configured to clean the fluids settled on at least one guide lens during insertion of the endoscope device into the internal organ (e.g., 26, fluid, col. 6, ll. 29-31; Examiner notes the channel is not claimed as connected to a water container, nor is a water container positively recited or required by the claim, and the limitation of cleaning fluids is intended use; nonetheless the limitation is found in Adair),
an air insufflation channel connectable to an air pump and configured to supply air into the internal organ for insufflation (e.g., warm gas, col. 6, ll. 31-33, whereby Adair discloses the number of channels in the separable channels is at least two, three are illustrated and more is contemplated (col. 2, ll. 50-55) and also the recitation of supplying air into the internal organ for insufflation is considered intended use and the system in Adair is capable of delivering warm gas as cited, and the air pump is neither positively recited nor required by the claim), and 
(e.g., 28 receiving tool 30, col. 6, ll. 33-36),
wherein, the plurality of channels are configured with the plurality of control knobs (e.g., 94, 74, 100), the plurality of control knobs are configured to be selectively controlled by the user via the joystick for selectively controlling the operations of each of the one or more channels (col. 7, ll. 30-34; 45-52),
wherein, the optical tube and the flexible tube upon coupling are configured to form a tube of seamless construction (e.g., Fig. 2, 3, col. 6, ll. 47-50).
Examiner notes Adair contemplated a curved profile shape for the mating tubes illustrated in a different embodiment of Figs. 26-32.  Fig. 30 illustrates the arcuate/curved profile, interlocked with elastic band 256.  However, this embodiment does not result in cylindrical tube of seamless construction once coupled, as claimed.
Adair does not appear to specifically disclose wherein, the first profile includes at least one notch member intermittently configured along the length of the optical tube and complimentarily, the second profile includes at least one protruded member configured intermittently along the length of the flexible tube, and the first profile and the second profile are latched by inserting and pressing the at least one protruded member of the flexible tube with the corresponding at least one notch member on the optical tube forming a unitary structure, as required by amended Claim 1.
Soetermans teaches endoscope 10 having control system 13 for controlling flexible insertion tube 12.  See generally Fig. 1A, paragraph [0026].  Flexible insertion tube 12 comprises a portion of an outer surface 14 of the flexible insertion tube 12 is (e.g., paragraph [0026] [0027], Fig. 1A-D and 2).  Soetermans teaches wherein, the first profile includes at least one notch member (e.g., notch between 20 or 44) intermittently configured along the length of the optical tube and complimentarily, the second profile includes at least one protruded member (e.g., 20 or 44, respectively) configured intermittently along the length of the flexible tube, and the first profile and the second profile are latched (e.g., Fig. 1, 2) by inserting and pressing the at least one protruded member of the flexible tube with the corresponding at least one notch member on the optical tube (e.g., paragraph [0034] [0035]) forming a unitary structure (Fig. 1, 2, distal end thereof). 
It would have been prima facie obvious to one having ordinary skill in the art to provide the tube connectivity as taught by Soetermans as an obvious matter of design choice and for the advantage of eliminating the need for the elastic at the distal end of Adair to lessen the number of parts, provide for a cleaner design and for cost savings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG PUB 2007/0106113 to Ravo disclosing coupling guide tubes by interconnecting shapes which latch together

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENJA M FRANKERT whose telephone number is (408)918-7624. The examiner can normally be reached Monday - Friday 11am - 3pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on 571-270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/G.F./Examiner, Art Unit 3795                                                                                                                                                                                                        
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795